Opinion filed January 19, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-17-00363-CV
                                             ___________

                         DARREL BLAKE, SR., Appellant
                                   V.
                        BRENDA CAROL BLAKE, Appellee

                         On Appeal from the County Court at Law
                                  Brown County, Texas
                            Trial Court Cause No. DV1707137

                           MEMORANDUM OPINION
        Appellant, Darrel Blake, Sr., has filed in this court a motion to dismiss this
appeal. According to the certificate of conference, Appellee does not oppose the
motion. Therefore, in accordance with Appellant’s request, we dismiss this appeal.
See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


January 19, 2018                                                            PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.